UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6388


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW HIGHTOWER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:15-cr-00322-GJH-3)


Submitted: November 9, 2021                                 Decided: November 18, 2021


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Hightower, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew Hightower appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, challenging the

adequacy of the court’s explanation. Although the court’s explanation could have been

more robust, we conclude that it was sufficient to permit meaningful appellate review in

light of the facts of Hightower’s case. See United States v. High, 997 F.3d 181, 187-91

(4th Cir. 2021) (discussing extent of explanation required in compassionate-release cases).

Accordingly, we conclude that the district court did not abuse its discretion in denying

Hightower’s motion, and we affirm the court’s order. See United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021) (per curiam) (stating standard), cert. denied, No. 21-5624, 2021

WL 4733616 (U.S. Oct. 12, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2